Title: From George Washington to Elias Boudinot, 7 March 1783
From: Washington, George
To: Boudinot, Elias


                        
                            Sir
                            Head Quarters 7th March 1783
                        
                        While Applications are making in favor of others, I cannot refrain from mentioning to Congress, the Case of
                            Colo. Armand, with respect to promotion—Justice to that Gentleman, obliges me to express the Esteem I have of him, as an
                            intelligent, active & very deserving Officer—one who has been zealous in the Service of the United States, and
                            who, I am persuaded, has expended considerable Sums for the Establishment of his Corps & otherways, for which he
                            probably will not be reimbursed for some Time, if he expects ever to be refunded.
                        I take particular pleasure in pointing the Attention of Congress to Colo. Armand, as his Character &
                            Merits have gained my Respect; and his promotion, I think, may take place without Inconvenience—he being among the oldest
                            Colonels in the Service of the United States, and belonging to no district of them, never can be provided for under the
                            late Regulations for promotion adopted by Congress. With great Respect & Esteem I have the Honor to be Your
                            Excellency’s Most Obedient and Most humble Servant
                        
                            Go: Washington
                        
                    